Title: To Alexander Hamilton from Stephen Higginson, 10 October 1803
From: Higginson, Stephen
To: Hamilton, Alexander


Boston, October 10, 1803. “I wrote to you several months since, & inclosed to you a State of facts &c relative to the seizure of the Diana at Lima, & requested your Opinion as to the validity of our Insurance. to that letter I have no answer, & am now apprehensive it never reached you; but if you have received it, & have had leisure to form a deliberate opinion on this Subject, I wish to have it as soon as may be convenient.… having obtained a copy of a regular condemnation, in Mr. Church’s case, by which they expect to avoid his demand, our Insurers are encouraged to hope They may in the same way get rid of Ours. But we believe that no condemnation ever has or will take place in the Diana’s case, to conclude against us. the property will remain in the hands of the Govr. at Lima, & those concerned with him in the seizure, an Appeal or reference of the case to the Spanish Govt in Madrid would deprive them of their plunder.…”
